Jenkins, 1’. J.
1. Under the ruling of the Supreme ’ Court, made in response to questions certified to it by this court in this and other cases (Cone v. American Surety Co., 154 Ga. 841, 115 S. E. 481), the motion to dismiss the bill of exceptions, because of lack of jurisdiction in this court to entertain it, is overruled.
2. “ When a principal, after knowledge that an agent without authority has purchased - for him certain property, retains possession and uses the same for a considerable period of time and obtains the benefit thereof, such acts constitute a ratification of the unauthorized act of the agent and render the principal liable for the payment of the purchase-money.” Haney Co. v. Hightower Institute, 113 Ga. 289 (2) (38 S. E. 761).
3. The evidence in this case was such as to fully authorize a finding for the plaintiff in accordance with the foregoing principle of law, since there was evidence to authorize a finding that, although the goods were shipped on the contract of purchase as signed by the shipping agent of the defendant, who was unauthorized to thus bind the defendant, not only was a copy of such contract left by the sales agent of the plaintiff with such employee signing the contract, and properly filed by him with the defendant, but actual notice of the making of the contract was given to the defendant, who received and kept the goods knowing that they were being shipped out on such unrepudiated agreement. Judgment affirmed.'

Stephens and Bell, JJ., eoncur.

Complaint; from city court of Thomasville — Judge W. H. Hammond. January 26, 1922.
Louis 8. Moore, for plaintiff in error. J. U. Merritt, .contra.